Citation Nr: 0203455	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  92-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cardiovascular-
renal disease, including hypertension, manifested by an 
"abnormal EKG" and high cholesterol.

2.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation.

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to an increased (compensable) initial 
evaluation for the residuals of a right plantar wart.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 1992, the Board remanded the case to the RO for 
additional development.  

In March 1996, the Board, inter alia, remanded the issues of 
entitlement to an increased (compensable) evaluation for the 
residuals of a right plantar wart, entitlement to service 
connection for cardiovascular-renal disease, including 
hypertension, manifested by an "abnormal EKG" and high 
cholesterol, entitlement to service connection for residuals 
of exposure to ionizing radiation, and entitlement to service 
connection for alcoholism.

The Board notes that the March 1996 decision also referred 
the issue of entitlement to service connection for the 
residuals of a left plantar wart to the RO for appropriate 
development.  A review of the record reveals this matter was 
not addressed by the RO; however, in the March 2001 
supplemental statement of the case the RO noted the veteran 
had insisted the prior rating action had been erroneous and 
that his service-connected plantar wart disorder involved the 
left foot.  The RO denied entitlement to a compensable rating 
for the residuals of a left plantar wart but did not address 
the issue as to whether the March 1991 rating decision had 
involved clear and unmistakable error (CUE) in granting 
entitlement to service connection for the residuals of a 
right plantar wart.  Therefore, the Board finds additional 
development is required prior to review of the issue 
perfected on appeal as to entitlement to a compensable rating 
for the residuals of a right plantar wart.

The Board finds the increased rating issue on appeal is 
"inextricably intertwined" with the unresolved issue of 
whether the March 1991 rating decision involved CUE.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that all issues "inextricably intertwined" with an 
issue certified for appeal should be identified and fully 
developed prior to appellate review of the certified issue.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
these matters are addressed in the remand section of this 
decision.

The Board notes that in the January 2002 brief in support of 
the appeal the veteran's representative stated, in essence, 
that the May 1998 supplemental statement of the case had been 
deficient in not addressing the veteran's claim for skin 
cancer on a direct service connection basis.  The Board 
finds, however, that this matter was denied in the March 1996 
Board decision and that further review of the issue is not 
warranted.

The issues of entitlement to service connection for the 
residuals of exposure to ionizing radiation and entitlement 
to service connection for alcoholism are also addressed in 
the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim as to the issue of 
entitlement to service connection for cardiovascular-renal 
disease and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for cardiovascular-renal disease has been obtained and the 
available medical evidence is sufficient for a determination 
upon this matter.

3.  Persuasive medical evidence demonstrates the veteran has 
no present cardiovascular-renal disability.


CONCLUSION OF LAW

A cardiovascular-renal disease, including hypertension, was 
not incurred in or aggravated by military service and may not 
be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the October 1991 statement of the case, the March 1996 Board 
decision, and the March 2001 supplemental statement of the 
case adequately notified the veteran of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records are of record and that all identified 
and authorized medical records necessary to substantiate his 
claim have been obtained.  

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R § 3.159(c)(4).  The Board notes the veteran 
underwent VA examinations in November 1990 and December 2000.  
The Board finds the available medical evidence is sufficient 
for a determination of the matter on appeal.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to this 
issue.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Service 
connection can also be granted for chronic diseases, 
including cardiovascular-renal disease and hypertension, if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Background

Service medical records are negative for diagnosis or 
treatment for cardiovascular-renal disease or hypertension.  
Records dated in December 1963 show the veteran had an 
abnormal electrocardiograph (EKG) examination with Q wave in 
level I, elevated ST segments in the pericardial level, and a 
marked posteriorly directed QRS axis.  Subsequent EKG 
findings were noted as within normal limits or as essentially 
within normal limits; however, EKG studies in January 1988 
and July 1989 noted borderline findings.  Examination reports 
dated from July 1959 to July 1989 revealed normal clinical 
evaluations of the veteran's heart and vascular system.

VA examination in November 1990 noted the veteran had a 
history of transit elevation of blood pressure on at least 2 
occasions while in service.  No diagnosis of hypertension or 
cardiovascular-renal disease was provided.  It was noted that 
the veteran stated it was common that he would undergo 
several blood pressure readings during examinations before 
his blood pressure readings returned to normal and that 
during the present examination there had been one elevated 
reading but that the remainder were fine.

In his substantive appeal the veteran reported, in essence, 
that his abnormal EKG in 1963, elevated blood pressure and 
cholesterol findings during active service, and clubbing of 
his fingers and toes demonstrated the onset of hypertension.  
He stated he had been advised that blood pressure in excess 
of 130 was considered hypertension and that such readings 
were noted during his annual physicals in 1965, 1977, 1978, 
1980, 1983, and 1984.

VA cardiology examination in December 2000 found no evidence 
of cardiovascular or renal disease.  The examiner also noted 
that he had seen the veteran in 1997 and that examination at 
that time revealed no evidence of cardiovascular or renal 
disease.  It was noted that the veteran was a fairly athletic 
individual who had run marathons in the past and that he had 
denied any history of chest pain or shortness of breath.  

The examiner noted present blood pressure readings of 160/84, 
sitting, and 158/88, standing, but stated the veteran did not 
have any cardiac or renal disease.  It was noted that while 
the veteran was hypertensive on the present examination he 
had reported his blood pressure was usually around 125/80.  
The examiner stated that it was possible the present readings 
represented incidentally elevated readings.

Analysis

Based upon a comprehensive review of the record, the Board 
finds the persuasive evidence of record demonstrates the 
veteran has no present cardiovascular-renal disability.  
Although the evidence of record includes several elevated 
blood pressure readings, no diagnosis of hypertension has 
been provided and the December 2000 examiner specifically 
noted there was no evidence of cardiovascular or renal 
disease.  The examiner also noted that he had seen the 
veteran in 1997 and that examination at that time revealed no 
evidence of cardiovascular or renal disease.  In the absence 
of competent evidence of a present disability, the Board 
finds entitlement to service connection is not warranted.  
See Brammer, 3 Vet. App. at 225.

The only evidence in this case of a present cardiovascular-
renal disability is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

The Board notes that VA regulations require that all 
diagnoses of hypertension be confirmed by readings taken two 
or more times on at least three different days and that the 
term hypertension means diastolic blood pressure is 
predominantly 90 millimeters or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for cardiovascular-renal 
disease, including hypertension, manifested by an "abnormal 
EKG" and high cholesterol, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

In this case, the Board notes the veteran has raised a claim 
as to whether the March 1991 rating decision involved CUE in 
granting entitlement to service connection for the residuals 
of a right plantar wart.  Therefore, the Board finds this 
matter must be adjudicated by the RO and that additional 
development is required prior to appellate review of the 
issue of entitlement to a compensable rating for the 
residuals of a right plantar wart.

The Board also notes that the March 1996 Board remand order 
instructed the RO to provide the veteran an examination by a 
podiatrist to ascertain the nature and severity of the 
disabilities to the veteran's feet.  The Court has held that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the controversy as to the matter on appeal, the 
Board finds an examination by a podiatrist is required prior 
to appellate review.

As to the veteran's claim for entitlement to service 
connection for the residuals of ionizing radiation, the Board 
notes the veteran claims he has been treated for skin cancer 
and that he may have been exposed to ionizing radiation 
during active service.  The medical evidence includes a 
November 1990 diagnosis of status post desiccation of a skin 
lesion to the right mandibular area.  The examiner noted that 
the veteran described treatment for a disorder during service 
which the examiner assumed was a basal cell carcinoma.  The 
Board notes the November 1990 report does not indicate the 
examiner reviewed the veteran's service medical records.

VA regulations provide that in claims involving a diagnosis 
of a radiogenic disease, such as skin cancer, and an 
allegation of ionizing radiation exposure a request will be 
made for any available records concerning exposure to 
radiation, including but not limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation or other 
records which may contain information pertaining to a 
radiation dose in service, and that all such records will be 
forwarded to the Under Secretary for Health, who is 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  See 38 C.F.R. 
§ 3.311(a)(2)(iii) (2001).  

Although the evidence of record does not clearly demonstrate 
a diagnosis of skin cancer, the Board finds additional 
development is required for an adequate determination of this 
matter.  The Board notes that if the veteran has been treated 
for skin cancer then VA regulations require preparation of a 
dose estimate based upon any available records concerning 
exposure to radiation by the Under Secretary for Health.  

As to the veteran's claim for entitlement to service 
connection for alcoholism, the Board notes the veteran's 
claim was received on November 7, 1990.  VA's General 
Counsel, in a precedent opinion, concluded that Section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See VAOPGCPREC 02-97 
(January 16, 1997).  

Subsequently, however, the Court held that while compensation 
may not be paid for any disability resulting from abuse of 
alcohol or drugs, the plain language of 38 U.S.C.A. § 1110 
did not preclude the granting of service connection for the 
abuse of alcohol or drugs.  See Barela v. West, 11 Vet. App. 
280 (1998).

The Board notes that the veteran has not been provided an 
examination for an opinion as to his claimed alcoholism and 
that the RO did not address the Court's decision in Barela in 
a supplemental statement of the case.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issues 
remaining on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded an 
examination by a VA podiatrist for an 
opinion as to the current nature and 
etiology of any present residuals of 
plantar warts.  The examiner is 
specifically requested to note symptoms 
such as pain or tenderness on objective 
demonstration or limitation of function.  
The claims folder and a copy of this 
order must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests or 
studies should be conducted.  A complete 
rationale should be provided.

3.  The veteran should be afforded a VA 
dermatology examination for an opinion as 
to the current nature and etiology of any 
present residuals of skin cancer.  The 
claims folder and a copy of this order 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  All 
necessary tests or studies should be 
conducted.  A complete rationale should 
be provided.

4.  If, and only if, a diagnosis 
indicative of skin cancer or the 
residuals of skin cancer is provided, the 
RO should conduct development as 
suggested by VBA's Adjudication Procedure 
Manual, M21-1, Part III, including a 
request for the veteran's record of 
occupational radiation exposure from the 
Officer in Charge, Navy Environmental 
Health Center Detachment, Naval Dosimetry 
Center, Bethesda, MD 20889-5614.  See 
M21-1, Part III, para. 5.12.

5.  Thereafter, if appropriate, the RO 
should complete development of the claim 
under the provisions of 38 C.F.R. 
§ 3.311, including referral for a 
radiation dose estimate by the Under 
Secretary for Health.

6.  The veteran should be afforded a VA 
psychiatric examination for an opinion as 
to the current nature and etiology of his 
claimed alcoholism.  The claims folder and 
a copy of this order must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All necessary tests or 
studies should be conducted.  A complete 
rationale should be provided.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record, 
adjudicate the issue as to whether the 
March 1991 rating decision involved CUE in 
granting entitlement to service connection 
for the residuals of a right plantar wart, 
and re-adjudicate the remaining issues on 
appeal.  

In re-adjudicating the veteran's claim for 
entitlement to service connection for 
alcoholism, the RO should consider all 
applicable laws and regulations, including 
Barela v. West, 11 Vet. App. 280 (1998).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



